DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “forming an opening in the build-up interconnect structure over the MEMS” does not further limit claim 14.  Applicant may 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0241197 to Theuss.
Regarding claim 14, Theuss illustrates in at least figures 6-10 with associated text:
A method of making a semiconductor device, comprising:
providing a first semiconductor die 5 including a microelectromechanical system (MEMS) [0031];
forming a build-up interconnect structure 2, 8, 14 including an opening 3 over the first semiconductor die, wherein the MEMS is exposed within the opening; and
disposing a second semiconductor die 12 over the first semiconductor die and build-up interconnect structure.


Regarding claim 15, Theuss illustrates in figures 6-10 forming an opening 3 in the build-up interconnect structure 2, 8, 14 over the MEMS 5.
Regarding claim 18, Theuss illustrates in figure 8 providing a wirebond 18 semiconductor package comprising the second semiconductor die 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 USC § 103 as being unpatentable over Theuss as applied to claim 18 above, and further in view of US Patent No. 6,674,159 of record to Peterson et al. (hereinafter “Peterson”).
Regarding claim 19, Theuss is discussed above, it does not specifically show the wirebond semiconductor package includes a lid.  Peterson illustrates in figure 13 the wirebond semiconductor package 300 includes a lid 136.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Theuss to have a lid.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.


Allowable Subject Matter
Claims 1, 3-7, 9-13, 20-24 and 26 are allowed.
Claims 16-17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for the Indication of Allows
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 3-6 and 20-24, the current prior art does not illustrate “a second semiconductor die over the first semiconductor die with the opening of the build-up interconnect structure directly between the first semiconductor die and second semiconductor die.”
Regarding claims 7, 9-13 and 26, the current prior art does not illustrate “forming a build-up interconnect structure including an insulating layer and a conductive layer over the first semiconductor die and first encapsulant including an opening formed completely through the build-up interconnect structure with the MEMS exposed within the opening.”




Response to Arguments
Applicant’s arguments with respect to claim(s) 14-15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738